NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HEIDI ELLAINA HERMAN,                           No. 20-16449

                Plaintiff-Appellant,            D.C. No. 4:19-cv-00397-RM

 v.
                                                MEMORANDUM*
TOWN OF MARANA, a Municipal
Corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Heidi Ellaina Herman appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging constitutional claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). Dougherty v. City of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Covina, 654 F.3d 892, 897 (9th Cir. 2011). We affirm.

      The district court properly dismissed Herman’s claims against the Town of

Marana because Herman failed to allege facts sufficient to show that she suffered a

constitutional violation as a result of an official policy or custom. See Castro v.

County of Los Angeles, 833 F.3d 1060, 1073-76 (9th Cir. 2016) (en banc)

(discussing requirements to establish municipal liability under Monell v.

Department of Social Services, 436 U.S. 658 (1978)); Navarro v. Block, 72 F.3d

712, 714 (9th Cir. 1996) (“Proof of random acts or isolated events is insufficient to

establish custom.”).

      The district court properly dismissed Herman’s claims against Lacaillade

and Miller because Herman failed to allege facts sufficient to establish that these

defendants personally participated in a violation of her constitutional rights. See

Keates v. Koile, 883 F.3d 1228, 1241-43 (9th Cir. 2018) (requirements for

establishing supervisory liability; “[D]efendants cannot be held liable for a

constitutional violation under 42 U.S.C. § 1983 unless they were integral

participants in the unlawful conduct.”).

      The district court properly dismissed Herman’s claims against Alvarez

because Herman failed to allege facts sufficient to state a plausible claim. See

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (a plaintiff fails to show she is entitled

to relief if the complaint’s factual allegations “do not permit the court to infer more


                                           2                                    20-16449
than the mere possibility of [the alleged] misconduct”); Arizona v. Youngblood,

488 U.S. 51, 58 (1988) (“Unless a criminal defendant can show bad faith on the

part of the police, failure to preserve potentially useful evidence does not constitute

a denial of due process of law.”); Oregon v. Mathiason, 429 U.S. 492, 495 (1977)

(per curiam) (stating that an officer has a duty to administer Miranda warnings

“only where there has been such a restriction on a person’s freedom as to render

him ‘in custody’”); Fortson v. L.A. City Atty’s Office, 852 F.3d 1190, 1192 (9th

Cir. 2017) (probable cause is a complete defense to a § 1983 claim alleging false

arrest).

       We do not consider allegations raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          3                                      20-16449